NONPRECEDENTIALȱDISPOSITION
                            Toȱbeȱcitedȱonlyȱinȱaccordanceȱwithȱ
                                     Fed.ȱR.ȱApp.ȱP.ȱ32.1



             United States Court of Appeals
                                    ForȱtheȱSeventhȱCircuit
                                    Chicago,ȱIllinoisȱ60604

                                 SubmittedȱFebruaryȱ10,ȱ2010
                                  DecidedȱFebruaryȱ11,ȱ2010

                                              Before

                     ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱRICHARDȱA.ȱPOSNER,ȱCircuitȱJudge

                   ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱJOHNȱDANIELȱTINDER,ȱCircuitȱJudgeȱȱȱȱȱȱȱȱȱ

                     ȱȱȱȱȱȱȱȱȱȱȱȱȱȱȱDAVIDȱF.ȱHAMILTON,ȱCircuitȱJudge

Nos.ȱ08Ȭ2277ȱ&ȱ08Ȭ2278

UNITEDȱSTATESȱOFȱAMERICA,                              AppealsȱfromȱtheȱUnitedȱStatesȱDistrict
     PlaintiffȬAppellee,                               CourtȱforȱtheȱEasternȱDistrictȱof
                                                       Wisconsin.
       v.
                                                       No.ȱ07ȬCRȬ286Ȭ001
DOMINIQUEȱWATSONȱandȱTERANCE
TAYLOR,                                                J.ȱP.ȱStadtmueller,ȱ
     DefendantsȬAppellants.                            Judge.



                                          OȱRȱDȱEȱR
        TeranceȱTaylorȱwasȱarrestedȱlessȱthanȱtwoȱweeksȱafterȱheȱenteredȱaȱMilwaukeeȱbank
withȱaȱpelletȱgunȱandȱleftȱwithȱmoreȱthanȱ$130,000ȱinȱstolenȱcash.ȱȱDominiqueȱWatson,ȱwho
plannedȱtheȱheistȱandȱdroveȱtheȱgetawayȱcar,ȱwasȱalsoȱarrested.ȱȱWatsonȱandȱTaylorȱpleaded
guiltyȱtoȱarmedȱbankȱrobbery,ȱseeȱ18ȱU.S.C.ȱ§ȱ2113(a),ȱ(d),ȱandȱbothȱmenȱreceivedȱprison
sentencesȱwithinȱtheirȱrespectiveȱGuidelinesȱrange,ȱWatsonȱforȱ135ȱmonths’ȱimprisonment,
Taylorȱforȱ96ȱmonths.ȱȱTheȱcourtȱalsoȱorderedȱrestitution,ȱtoȱbeȱpaidȱjointlyȱandȱseverallyȱby
TaylorȱandȱWatson,ȱinȱtheȱamountȱofȱ$116,881.86.ȱȱWeȱconsolidatedȱtheirȱappeals,ȱandȱin
bothȱcasesȱtheirȱappointedȱcounselȱmovedȱtoȱwithdrawȱbecauseȱtheyȱbelieveȱanyȱbasisȱfor
appealingȱwouldȱbeȱfrivolous.ȱȱSeeȱAndersȱv.ȱCalifornia,ȱ386ȱU.S.ȱ738ȱ(1967).ȱȱSinceȱboth
defendantsȱdeclinedȱtoȱsubmitȱstatementsȱunderȱCircuitȱRuleȱ51(b)ȱexplainingȱwhyȱthey
No.ȱ08Ȭ2277ȱ&ȱ08Ȭ2278                                                                      Pageȱ2

believeȱtheirȱappealsȱhaveȱmerit,ȱweȱlimitȱourȱreviewȱtoȱissuesȱidentifiedȱinȱtheȱfacially
adequateȱbriefs.ȱȱSeeȱUnitedȱStatesȱv.ȱSchuh,ȱ289ȱF.3dȱ968,ȱ973Ȭ74ȱ(7thȱCir.ȱ2002).

      Neitherȱdefendantȱhasȱexpressedȱaȱdesireȱtoȱwithdrawȱhisȱguiltyȱplea,ȱsoȱtheir
lawyersȱproperlyȱdeclineȱtoȱexploreȱaȱchallengeȱtoȱtheȱvoluntarinessȱofȱtheȱpleasȱorȱthe
adequacyȱofȱtheȱpleaȱcolloquies.ȱȱSeeȱUnitedȱStatesȱv.ȱKnox,ȱ287ȱF.3dȱ667,ȱ671ȱ(7thȱCir.ȱ2002).

        Weȱagreeȱwithȱcounselȱthatȱanyȱchallengeȱtoȱtheȱreasonablenessȱofȱtheȱdefendants’
sentencesȱwouldȱbeȱfrivolous.ȱȱWatsonȱandȱTaylorȱreceivedȱprisonȱtermsȱwithinȱproperly
calculatedȱGuidelinesȱranges,ȱsoȱweȱwouldȱpresumeȱthatȱtheirȱsentencesȱwereȱreasonable.ȱ
Ritaȱv.ȱUnitedȱStates,ȱ551ȱU.S.ȱ338,ȱ347ȱ(2007).ȱȱBothȱlawyersȱassert,ȱandȱweȱagree,ȱthatȱthereȱis
noȱevidenceȱinȱtheȱrecordȱtoȱrebutȱthoseȱpresumptions.ȱȱMoreover,ȱtheȱdistrictȱcourtȱgave
sufficientȱconsiderationȱtoȱtheȱ18ȱU.S.C.ȱ§ȱ3553(a)ȱsentencingȱfactorsȱandȱsupportedȱthe
ultimateȱsentencesȱwithȱadequateȱstatementsȱofȱreasons.ȱȱInȱbothȱcasesȱtheȱcourtȱexplained
thatȱwithinȬrangeȱsentencesȱwereȱnecessaryȱtoȱdeterȱsimilarȱconductȱinȱtheȱfuture,ȱandȱto
reflectȱtheȱseriousnessȱofȱtheȱcrime,ȱwhichȱinȱthisȱcaseȱendangeredȱtheȱlifeȱofȱaȱbankȱteller,
whoȱwasȱheldȱhostageȱatȱgunpoint.

        Finally,ȱasȱbothȱattorneysȱpointȱout,ȱitȱwouldȱbeȱfrivolousȱtoȱchallengeȱtheȱdistrict
court’sȱrestitutionȱordersȱonȱtheȱbasisȱthatȱtheȱcourtȱfailedȱtoȱsetȱaȱscheduleȱofȱpaymentsȱto
beȱmadeȱduringȱtheȱdefendants’ȱincarceration.ȱȱCongressȱrequiresȱsentencingȱjudgesȱtoȱset
paymentȱschedulesȱforȱdefendantsȱwhoȱcannotȱmeetȱrestitutionȱobligationsȱupȱfront.ȱȱSeeȱ18
U.S.C.ȱ§ȱ3664(f)(2).ȱȱPreciselyȱwhenȱtheȱscheduleȱbegins,ȱhowever,ȱisȱleftȱtoȱtheȱcourt.ȱȱSee
UnitedȱStatesȱv.ȱSawyer,ȱ521ȱF3dȱ792,ȱ795ȱ(7thȱCir.ȱ2008).ȱȱHereȱtheȱcourtȱsetȱpayment
schedulesȱforȱbothȱdefendantsȱtoȱbeginȱuponȱtheirȱrelease.ȱȱThisȱwasȱaȱproperȱexerciseȱofȱthe
court’sȱdiscretion.ȱȱId.ȱȱ

      Accordingly,ȱweȱGRANTȱtheȱmotionsȱtoȱwithdrawȱandȱDISMISSȱtheȱappeal.ȱ
Watson’sȱmotionȱtoȱappointȱnewȱcounselȱisȱDENIED.ȱȱȱ